Exhibit 10.1




COMERICA INCORPORATED
2018 LONG-TERM INCENTIVE PLAN
SECTION 1.Purpose; Definitions
The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees and/or consultants and
to provide the Company and its Subsidiaries and Affiliates with a stock plan
providing incentives for future performance of services directly linked to the
profitability of the Company’s businesses and increases in Company shareholder
value.
For purposes of this Plan, the following terms are defined as set forth below,
and certain other terms used herein have the definitions given to them in the
first place in which they are used:
(a)    “Affiliate” means a company or other entity controlled by, controlling or
under common control with the Company.
(b)    “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.
(c)    “Award” means a Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award or Cash Award granted pursuant to
the terms of this Plan.
(d)    “Award Agreement” means a written or electronic document or agreement
setting forth the terms and conditions of a specific Award.
(e)    “Board” means the board of directors of the Company.
(f)    “Business Combination” has the meaning set forth in Section 10(e)(iii).
(g)    “Cash Award” means an Award granted under Section 8 of the Plan.
(h)    “Cause” means, unless otherwise provided in an Award Agreement, (i)
“Cause” as defined in any Individual Agreement (unless expressly provided
otherwise in such Individual Agreement) to which a Participant is a party as in
effect as of immediately prior to the date of the Termination of Service that
occurs on or after a Change in Control, or (ii) if there is no Individual
Agreement, if it does not define Cause or if a Change in Control has not
occurred prior to the date of Termination of Service: (A) conviction of, or plea
of guilty or nolo contendere by, the Participant for committing a felony under
federal law or the law of the state in which such action occurred, (B) willful
and deliberate failure on the part of the Participant in the performance of his
or her employment duties in any material respect, (C) dishonesty in the course
of fulfilling the Participant’s employment duties, (D) a material violation of
the Company’s ethics and


    

--------------------------------------------------------------------------------




compliance program or (E) prior to a Change in Control, such other events as
shall be determined by the Committee. Notwithstanding the general rule of
Section 2(c), following a Change in Control, any determination by the Committee
as to whether “Cause” exists shall be subject to de novo review.
(i)    “Change in Control” has the meaning set forth in Section 10(e).
(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.
(k)    “Committee” means the Committee referred to in Section 2.
(l)    “Common Stock” means common stock, $5.00 par value per share, of the
Company.
(m)    “Company” means Comerica Incorporated, a Delaware corporation, or its
successor.
(n)    “Corporate Transaction” has the meaning set forth in Section 3(e).
(o)    “Delegate” has the meaning set forth in Section 2(d).
(p)    “Disability” means, unless otherwise provided in an Award Agreement,
permanent and total disability as determined under the Company’s Long-Term
Disability Plan applicable to the Participant; provided that, in any case, for
an Award that is subject to Section 409A of the Code, “Disability means
“disability” as defined in Section 409(a)(2)(C) of the Code.
(q)    “Disaffiliation” means a Subsidiary’s or an Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including as a result of a public
offering, or a spinoff or sale by the Company, of the stock of the Subsidiary or
Affiliate) or a sale of a division of the Company and its Affiliates.
(r)    “Effective Date” has the meaning set forth in Section 12(a).
(s)    “Eligible Individuals” means officers, employees and consultants of the
Company or any of its Subsidiaries or Affiliates, and prospective officers,
employees and consultants who have accepted offers of employment or consultancy
from the Company or its Subsidiaries or Affiliates.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.


-2-

--------------------------------------------------------------------------------




(u)    “Fair Market Value” means, except as otherwise determined by the
Committee, the closing price of a Share on the Applicable Exchange on the date
of measurement or, if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded on
the Applicable Exchange, as reported by such source as the Committee may select.
If there is no regular public trading market for such Common Stock, the Fair
Market Value of the Common Stock shall be determined by the Committee in good
faith and, to the extent applicable, such determination shall be made in a
manner that satisfies Section 409A and Section 422(c)(1) of the Code.
(v)    “Full-Value Award” means any Award other than a Stock Option, Stock
Appreciation Right or Cash Award.
(w)    “Good Reason” means, unless otherwise provided in an Award Agreement, (i)
“Good Reason” as defined in any Individual Agreement (unless expressly provided
otherwise in such Individual Agreement) to which the Participant is a party as
in effect as of immediately prior to the date of the Termination of Service that
occurs on or after a Change in Control, or (ii) if there is no such Individual
Agreement or if it does not define Good Reason, the occurrence of any of the
following without a Participant’s consent: (A) a material reduction in the
Participant’s annual base salary or target short-term incentive compensation
opportunity, in each case, from that in effect immediately prior to the Change
in Control; or (B) a mandatory relocation of the Participant’s principal
location of employment to a location that is more than fifty (50) miles from his
or her principal employment location immediately prior to the Change in Control
and increases the distance between such Participant’s home and principal
employment location. In order to invoke a termination for Good Reason, the
Participant shall provide written notice to the Company of the existence of one
or more of the conditions described in clauses (A) through (B) within ninety
(90) days following the Participant’s knowledge of the initial existence of such
condition or conditions, and the Company shall have thirty (30) days following
receipt of such written notice (the “Cure Period”) during which it may cure the
condition, if curable. If the Company fails to cure the condition constituting
Good Reason during the Cure Period, the Participant must terminate employment,
if at all, within one (1) year following the end of the Cure Period in order for
such termination to constitute a termination for Good Reason. The Participant’s
mental or physical incapacity following the occurrence of an event described
above in clauses (A) through (B) shall not affect the Participant’s ability to
terminate employment for Good Reason.
(x)    “Grant Date” means (i) the date on which the Committee by resolution
selects an Eligible Individual to receive a grant of an Award and determines the
number of Shares, or the formula for earning a number of Shares, to be subject
to such Award or the cash amount subject to such Award, or (ii) such later date
as the Committee shall provide in such resolution.
(y)    “Incentive Stock Option” means any Stock Option designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.
(z)    “Incumbent Board” has the meaning set forth in Section 10(e)(ii).


-3-

--------------------------------------------------------------------------------




(aa)    “Indemnified Person” has the meaning set forth in Section 13(k).
(bb)    “Individual Agreement” means, solely with respect to periods on or after
a Change in Control, a change in control, severance or salary continuation
agreement between a Participant and the Company or one of its Subsidiaries or
Affiliates, which, for the avoidance of doubt, does not include any arrangement
providing for similar benefits under a plan or policy.
(cc)    “Nonqualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
(dd)    “Other Stock-Based Award” means Awards granted to a Participant under
Section 9 of this Plan.
(ee)    “Outstanding Company Common Stock” has the meaning set forth in Section
10(e)(i).
(ff)    “Outstanding Company Voting Securities” has the meaning set forth in
Section 10(e)(i).
(gg)    “Participant” means an Eligible Individual to whom an Award is or has
been granted.
(hh)    “Performance Goals” means the performance goals established by the
Committee in connection with the grant of an Award. Such goals shall be based on
the attainment of specified levels of one or more of the following measures: (a)
earnings per share (including variations thereof, such as diluted earnings per
share, earnings per common share or diluted earnings per common share), (b)
return measures (including, but not limited to, return on assets, average
assets, equity, common equity or sales or shareholder payout ratio), (c) income
measures (before or after taxes, including, but not limited to, net income, net
interest income and noninterest income), (d) cash flow (including, but not
limited to, operating cash flow and free cash flow), (e) cash flow return on
investments, which equals net cash flows divided by owner’s equity, (f) earnings
before or after taxes, interest, depreciation and/or amortization, (g) internal
rate of return or increase in net present value, (h) revenue measures
(including, but not limited to, gross revenues and pre-provision net revenue),
(i) gross margins, (j) expenses (including expense efficiency ratios and other
expense measures), (k) strategic plan development and implementation, (l)
capital levels, (m) loan growth, (n) stock price (including, but not limited to,
growth measures and total stockholder return), (o) sustainability measures
(including, but not limited to, the measures set forth in Comerica’s
Sustainability report, such as percentage reduction in paper consumption, water
use, greenhouse gas emissions and/or landfill waste), (p) asset quality, (q) net
interest margin, (r) deposit growth, (s) cost control, (t) liquidity,
(u) objective customer service measures or indices, (v) customer satisfaction
reports and (w) any other objective or subjective measures determined by the
Committee, in each case with respect to the Company or any one or more
Subsidiaries, divisions, business units or business segments thereof, or
individual performance, either in absolute terms or relative to the performance
of one or more other companies (including an index covering multiple companies).


-4-

--------------------------------------------------------------------------------




(ii)    “Person” has the meaning set forth in Section 10(e)(i).
(jj)    “Plan” means the Comerica Incorporated 2018 Long-Term Incentive Plan, as
set forth herein and as hereinafter amended from time to time.
(kk)    “Prior Plan” means the Comerica Incorporated 2006 Amended and Restated
Long-Term Incentive Plan, as amended to date.
(ll)    “Replaced Award” has the meaning set forth in Section 10(b).
(mm)    “Replacement Award” has the meaning set forth in Section 10(b).
(nn)    “Restricted Stock” means an Award granted under Section 6.
(oo)    “Restricted Stock Unit” has the meaning set forth in Section 7(a).
(pp)    “Retirement” means, except as otherwise provided by the Committee,
retirement from active employment with the Company or any Affiliate on or after
age 65 or after attainment of both age 55 and at least ten (10) years of service
with the Company or its Affiliates (as reflected in the Company’s records).
(qq)    “Section 16(b)” has the meaning set forth in Section 2(g).
(rr)    “Section 409A CIC” has the meaning set forth in Section 10(a).
(ss)    “Separation from Service” has the meaning set forth in Section 1(yy).
(tt)    “Share” means a share of Common Stock.
(uu)    “Stock Appreciation Right” means an Award granted under Section 5(b).
(vv)    “Stock Option” means an Award granted under Section 5(a).
(ww)    “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.
(xx)    “Term” means the maximum period during which a Stock Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Service or otherwise, as specified in the applicable Award
Agreement.
(yy)    “Termination of Service” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, (i) if a Participant’s employment with the Company and its Affiliates
terminates but such Participant continues to provide services to the Company and
its Affiliates in a non-employee capacity, such change in status shall not be
deemed


-5-

--------------------------------------------------------------------------------




a Termination of Service, and (ii) a Participant employed by, or performing
services for, a Subsidiary or an Affiliate or a division of the Company and its
Affiliates shall also be deemed to incur a Termination of Service if, as a
result of a Disaffiliation, such Subsidiary, Affiliate or division ceases to be
a Subsidiary, Affiliate or division, as the case may be, and the Participant
does not immediately thereafter become an employee of, or service provider for,
the Company or any Subsidiary or Affiliate. Temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its Subsidiaries and Affiliates shall not be considered Terminations of
Service. Notwithstanding the foregoing provisions of this definition, with
respect to any Award that constitutes a “nonqualified deferred compensation
plan” subject to Section 409A of the Code, a Participant shall not be considered
to have experienced a “Termination of Service” unless the Participant has
experienced a “separation from service” within the meaning of Section 409A of
the Code (a “Separation from Service”).
SECTION 2.    Administration
(a)    Committee. This Plan shall be administered by the Board directly, or if
the Board elects, by the Governance, Compensation and Nominating Committee or
such other committee of the Board as the Board may from time to time designate,
which committee shall be composed of not less than two directors, and shall be
appointed by and serve at the pleasure of the Board. All references in this Plan
to the “Committee” refer to the Board as a whole, unless a separate committee
has been designated or authorized consistent with the foregoing.
Subject to the terms and conditions of this Plan, the Committee shall have
absolute authority:
(i)    To select the Eligible Individuals to whom Awards may from time to time
be granted;
(ii)    To determine whether and to what extent Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Other Stock-Based Awards and Cash Awards or any
combination thereof are to be granted hereunder;
(iii)    To determine the number of Shares to be covered by each Award granted
hereunder or the amount of any Cash Award;
(iv)    To approve the form of any Award Agreement and determine the terms and
conditions of any Award granted hereunder, including, but not limited to, the
exercise price (subject to Section 5(c)) or any vesting condition, restriction
or limitation (which may be related to the performance of the Participant, the
Company or any Subsidiary or Affiliate);
(v)    To modify, amend or adjust the terms and conditions (including, but not
limited to, Performance Goals) of any Award (subject to Section 5(c) and Section
5(d)),


-6-

--------------------------------------------------------------------------------




at any time or from time to time, including, without limitation, in order to
comply with tax and securities laws and to comply with changes of law and
accounting standards;
(vi)    To determine to what extent and under what circumstances Common Stock or
cash payable with respect to an Award shall be deferred, either automatically or
at the election of a Participant;
(vii)    To determine under what circumstances an Award may be settled in cash,
Shares, other property or a combination of the foregoing;
(viii)    To adopt, alter and repeal such administrative rules, guidelines and
practices governing this Plan as it shall from time to time deem advisable;
(ix)    To establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;
(x)    To interpret the terms and provisions of this Plan and any Award issued
under this Plan (and any Award Agreement relating thereto);
(xi)    To decide all other matters that must be determined in connection with
an Award; and
(xii)    To otherwise administer this Plan.
(b)    Procedures.
(i)    The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and, subject to Section
2(g), allocate all or any portion of its responsibilities and powers to any one
or more of its members and may delegate all or any part of its responsibilities
and powers to any officer or officers selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.
(ii)    Any authority granted to the Committee may be exercised by the full
Board. To the extent that any permitted action taken by the Board conflicts with
action taken by the Committee, the Board action shall control.
(c)    Discretion of Committee. Subject to Section 1(h), any determination made
by the Committee or pursuant to delegated authority under the provisions of this
Plan with respect to any Award shall be made in the sole discretion of the
Committee or such delegate at the time of the grant of the Award or, unless in
contravention of any express term of this Plan, at any time thereafter. All
decisions made by the Committee or any appropriately delegated officer pursuant
to the provisions of this Plan shall be final, binding and conclusive on all
persons, including the Company, Participants and Eligible Individuals.


-7-

--------------------------------------------------------------------------------






(d)    Cancellation or Suspension. Subject to Section 5(c), the Committee may
cancel all or any portion of any Award, whether or not vested or deferred, as
set forth below. Upon cancellation, the Participant shall forfeit the Award and
any benefits attributable to such canceled Award or portion thereof. The
Committee may cancel an Award if, in its sole discretion, the Committee
determines in good faith that the Participant has done any of the following:
(i) been convicted of, or plead guilty or nolo contendere to, a charge of
commission of a felony under federal law or the law of the state in which such
action occurred; (ii) committed fraud; (iii) embezzled; (iv) disclosed
confidential information or trade secrets; (v) was terminated for Cause; (vi)
engaged in any activity in competition with the business of the Company or any
Subsidiary or Affiliate of the Company; or (vii) engaged in conduct that
adversely affected the Company. The Executive Vice President — Chief Human
Resources Officer, or such other officer designated from time to time by the
Committee (the “Delegate”), shall have the power and authority to suspend all or
any portion of any Award if the Delegate makes in good faith the determination
described in the preceding sentence. Any such suspension of an Award shall
remain in effect until the suspension shall be presented to and acted on by the
Committee at its next meeting. This Section 2(d) shall have no application
following a Change in Control.
(e)    Award Agreements. The terms and conditions of each Award, as determined
by the Committee, shall be set forth in a written (or electronic) Award
Agreement, which shall be delivered to the Participant receiving such Award
upon, or as promptly as is reasonably practicable following, the grant of such
Award. The effectiveness of an Award shall be subject to the Participant’s
acceptance of the applicable Award Agreement within the time period specified in
the Award Agreement, unless otherwise provided in the Award Agreement. Award
Agreements may be amended only in accordance with Section 12(d) hereof.
(f)    Minimum Vesting Period. Except for Awards granted with respect to a
maximum of 5% of the Shares authorized in the first sentence of Section 3(a),
Award Agreements shall not provide for a designated vesting period of less than
one (1) year.
(g)    Section 16(b). The provisions of this Plan are intended to ensure that no
transaction under this Plan is subject to (and all such transactions will be
exempt from) the short-swing profit recovery rules of Section 16(b) of the
Exchange Act (“Section 16(b)”). Accordingly, the composition of the Committee
shall be subject to such limitations as the Board deems appropriate to permit
transactions pursuant to this Plan to be exempt (pursuant to Rule 16b-3
promulgated under the Exchange Act) from Section 16(b), and no delegation of
authority by the Committee shall be permitted if such delegation would cause any
such transaction to be subject to (and not exempt from) Section 16(b).
SECTION 3.    Common Stock Subject to Plan
(a)    Authorized Shares. The maximum number of Shares that may be issued
pursuant to Awards granted under this Plan shall be 5,750,000 Shares. Shares
subject to an Award under this Plan may be authorized and unissued Shares,
treasury Shares or Shares purchased in the open market or otherwise, at the sole
discretion of the Committee.


-8-

--------------------------------------------------------------------------------






(b)    Prior Plan. On and after the Effective Date, no new awards may be granted
under the Prior Plan, it being understood that (i) awards outstanding under the
Prior Plan as of the Effective Date shall remain in full force and effect under
the Prior Plan according to their respective terms, and (ii) to the extent that
any such award is forfeited, terminates, expires or lapses without being
exercised (to the extent applicable), or is settled for cash, the Shares subject
to such award not delivered as a result thereof, including any Shares that are
unearned under performance awards taking into account the maximum possible
payout, shall again be available for Awards under this Plan.
(c)    Individual Limits. No Participant may be granted (i) Stock Appreciation
Rights and Stock Options covering in excess of 1,000,000 Shares during any
calendar year, (ii) Full-Value Awards covering in excess of 500,000 Shares
during any calendar year or (iii) Cash Awards in excess of $10,000,000 during
any calendar year.
(d)    Rules for Calculating Shares Issued. To the extent that any Award is
forfeited, terminates, expires or lapses instead of being exercised, or any
Award is settled for cash, the Shares subject to such Awards shall not be
counted as Shares issued under this Plan. If tax withholding obligations
relating to any Full-Value Award are satisfied by delivering Shares (either
actually or through a signed document affirming the Participant’s ownership and
delivery of such Shares) or the Company withholding Shares relating to such
Award, the net number of Shares subject to the Award after payment of the tax
withholding obligations shall be deemed to have been granted for purposes of the
first sentence of Section 3(a). If the exercise price and/or tax withholding
obligations relating to any Stock Option or Stock Appreciation Right are
satisfied by delivering Shares (either actually or through a signed document
affirming the Participant’s ownership and delivery of such Shares) or the
Company withholding Shares relating to such Stock Option or Stock Appreciation
Right, the gross number of Shares subject to the Stock Option or Stock
Appreciation Right shall nonetheless be deemed to have been issued under this
Plan.
(e)    Adjustment Provisions.
(i)    In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, disposition for consideration of the
Company’s direct or indirect ownership of a Subsidiary or Affiliate (including
by reason of a Disaffiliation), or similar event affecting the Company or any of
its Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board
may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under this Plan, (B) the
maximum limitations on Awards in respect of Shares set forth in Section 3(c)
applicable to the grants to individuals, (C) the number and kind of Shares or
other securities subject to outstanding Awards, (D) financial goals or results
underlying or relevant to a Performance Goal and (E) the exercise price of
outstanding Awards.
(ii)    In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination or recapitalization or similar event affecting
the capital structure of the Company, or a Disaffiliation, separation or
spinoff, in each case without


-9-

--------------------------------------------------------------------------------




consideration, or other extraordinary dividend of cash or other property to the
Company’s shareholders, the Committee or the Board shall make such substitutions
or adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan, (B) the maximum limitation limitations on Awards in respect of Shares
set forth in Section 3(c) applicable to the grants to individuals, (C) the
number and kind of Shares or other securities subject to outstanding Awards, (D)
financial goals or results underlying or relevant to a Performance Goal, and
(E) the exercise price of outstanding Awards.
(iii)    In the case of Corporate Transactions, such adjustments may
include:(A) the cancellation of outstanding Awards in exchange for payments of
cash, property or a combination thereof having an aggregate value equal to the
value of such Awards, as determined by the Committee or the Board in its sole
discretion (it being understood that in the case of a Corporate Transaction with
respect to which shareholders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of a Stock Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to such
Corporate Transaction over the exercise price of such Stock Option or Stock
Appreciation Right shall conclusively be deemed valid); (B) the substitution of
other property (including cash or other securities of the Company and securities
of entities other than the Company) for the Shares subject to outstanding
Awards; and (C) in connection with any Disaffiliation, arranging for the
assumption of Awards, or replacement of Awards with new awards based on other
property or other securities (including other securities of the Company and
securities of entities other than the Company), by the affected Subsidiary,
Affiliate or division or by the entity that controls such Subsidiary, Affiliate,
or division following such Disaffiliation (as well as any corresponding
adjustments to Awards that remain based upon Company securities).
(iv)    Any adjustments made pursuant to this Section 3(e) to Awards that are
considered “nonqualified deferred compensation” subject to Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code, and any adjustments made pursuant to Section 3(e) to Awards that are not
considered “nonqualified deferred compensation” subject to Section 409A of the
Code shall be made in such a manner as to ensure that, after such adjustments,
either (A) the Awards continue not to be subject to Section 409A of the Code or
(B) there does not result in the imposition of any penalty taxes under Section
409A of the Code in respect of such Awards.
(v)    Any adjustment under this Section 3(e) need not be the same for all
Participants.
SECTION 4.    Eligibility
Awards may be granted under this Plan to Eligible Individuals; provided,
however, that Incentive Stock Options may be granted only to employees of the
Company and its subsidiaries or parent corporation (within the meaning of
Section 424(f) of the Code).


-10-

--------------------------------------------------------------------------------






SECTION 5.    Stock Options and Stock Appreciation Rights
(a)    Stock Options. Stock Options may be granted alone or in addition to other
Awards granted under this Plan and may be of two types: Incentive Stock Options
and Nonqualified Stock Options. The Award Agreement for a Stock Option shall
indicate whether the Stock Option is intended to be an Incentive Stock Option or
a Nonqualified Stock Option.
(b)    Stock Appreciation Rights. Upon the exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive an amount in cash, or Shares
with a Fair Market Value, equal to the product of (i) the excess of the Fair
Market Value of a Share over the exercise price of the applicable Stock
Appreciation Right, multiplied by (ii) the number of Shares in respect of which
the Stock Appreciation Right has been exercised. The applicable Award Agreement
shall specify whether such payment is to be made in cash or Common Stock, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.
(c)    Exercise Price; Prohibition on Repricing. The exercise price per Share
subject to a Stock Option or Stock Appreciation Right shall be determined by the
Committee and set forth in the applicable Award Agreement, and shall not be less
than the Fair Market Value of a Share on the applicable Grant Date. In no event
may any Stock Option or Stock Appreciation Right granted under this Plan be
amended, other than pursuant to Section 3(e), to decrease the exercise price
thereof, be cancelled in exchange for other Awards or in conjunction with the
grant of any new Stock Option or Stock Appreciation Right with a lower exercise
price, or otherwise be subject to any action that would be treated, under the
Applicable Exchange listing standards or for accounting purposes, as a
“repricing” of such Stock Option or Stock Appreciation Right, unless such
amendment, cancellation, or action is approved by the Company’s shareholders.
Further, except as provided in Section 3(e) hereof, the Committee may not,
without prior approval of the Company’s shareholders, seek to effect any
repricing of any previously granted “underwater” Stock Option or Stock
Appreciation Right by repurchasing the underwater Stock Option or Stock
Appreciation Right with cash. A Stock Option or Stock Appreciation Right shall
be deemed to be “underwater” at any time when the Fair Market Value of the
Shares covered by such Stock Option or Stock Appreciation Right is less than the
exercise price of the Stock Option or Stock Appreciation Right.
(d)    Term. The Term of each Stock Option and each Stock Appreciation Right
shall be fixed by the Committee, but no Stock Option or Stock Appreciation Right
shall be exercisable more than ten (10) years after its Grant Date.
(e)    Exercisability. Except as otherwise provided herein, Stock Options and
Stock Appreciation Rights shall be exercisable at such time or times and subject
to such terms and conditions as shall be determined by the Committee.
(f)    Method of Exercise. Subject to the provisions of this Section 5, Stock
Options and Stock Appreciation Rights may be exercised, in whole or in part, at
any time during the Term


-11-

--------------------------------------------------------------------------------




thereof, in accordance with the methods and procedures established by the
Committee in the Award Agreement or otherwise.
(g)    Delivery; Rights of Shareholders. A Participant shall not be entitled to
delivery of Shares pursuant to the exercise of a Stock Option or Stock
Appreciation Right until the exercise price therefor has been fully paid and
applicable taxes have been withheld. Except as otherwise provided in Section
5(k), a Participant shall have all of the rights of a shareholder of the Company
holding the number of Shares deliverable pursuant to such Stock Option or Stock
Appreciation Right (including, if applicable, the right to vote the applicable
Shares), when the Participant (i) has given proper notice of exercise, (ii) if
requested, has given the representation described in Section 13(a) and (iii) in
the case of a Stock Option, has paid in full for such Shares.
(h)    Nontransferability of Stock Options and Stock Appreciation Rights. No
Stock Option or Stock Appreciation Right shall be transferable by a Participant
other than, for no value or consideration, (i) by will or by the laws of descent
and distribution, or (ii) upon the Participant’s death, to a designated
beneficiary pursuant to Section 13(f) hereof. A Stock Appreciation Right shall
be transferable only with the related Stock Option as permitted by the preceding
sentence. Any Stock Option or Stock Appreciation Right shall be exercisable,
subject to the terms of this Plan, only by the Participant, the guardian or
legal representative of the Participant, or any person to whom such Stock Option
is transferred pursuant to this Section 5(h), it being understood that the term
“holder” and “Participant” include such guardian, legal representative and other
transferee; provided, however, that the term “Termination of Service” shall
continue to refer to the Termination of Service of the original Participant.
(i)    Termination of Service. The effect of a Participant’s Termination of
Service on any Stock Option or Stock Appreciation Right then held by the
Participant shall be set forth in the applicable Award Agreement or any other
document approved by the Committee and applicable to such Stock Option or Stock
Appreciation Right. In no event shall a Stock Option or Stock Appreciation Right
be exercisable after the expiration of its Term.
(j)    Additional Rules for Incentive Stock Options. Notwithstanding any other
provision of this Plan to the contrary, no Stock Option that is intended to
qualify as an Incentive Stock Option may be granted to any Eligible Individual
who at the time of such grant owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless at the time such Stock Option is granted the exercise price
is at least 110% of the Fair Market Value of a Share and such Stock Option by
its terms is not exercisable after the expiration of five (5) years from the
date such Stock Option is granted. In addition, the aggregate Fair Market Value
of the Common Stock (determined at the time a Stock Option for the Common Stock
is granted) for which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year, under all of the incentive stock
option plans of the Company and of any Subsidiary, may not exceed $100,000. To
the extent a Stock Option that by its terms was intended to be an Incentive
Stock Option exceeds this $100,000 limit, the portion of the Stock Option in
excess of such limit shall be treated as a Nonqualified Stock Option.


-12-

--------------------------------------------------------------------------------




(k)    Dividends and Dividend Equivalents. Dividends (whether paid in cash or
Shares) and dividend equivalents may not be paid or accrued on Stock Options or
Stock Appreciation Rights; provided that Stock Options and Stock Appreciation
Rights may be adjusted under certain circumstances in accordance with the terms
of Section 3(e).
SECTION 6.    Restricted Stock
(a)    Administration. Shares of Restricted Stock are actual Shares issued to a
Participant and may be awarded either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the Eligible Individuals
to whom and the time or times at which grants of Restricted Stock will be
awarded, the number of Shares to be awarded to any Eligible Individual, the
conditions for vesting, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards, in
addition to those contained in Section 6(c).
(b)    Book Entry Registration or Certificated Shares. Shares of Restricted
Stock shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of one or more stock certificates.
If any certificate is issued in respect of Shares of Restricted Stock, such
certificate shall be registered in the name of the Participant and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award, substantially in the following form:
The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Comerica Incorporated 2018 Long-Term Incentive Plan and an Award Agreement.
Copies of such Plan and Agreement are on file at the offices of Comerica
Incorporated, 1717 Main Street, Dallas, Texas 75201.
The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.
(c)    Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions and such other terms and conditions as are set
forth in the applicable Award Agreement (including the vesting or forfeiture
provisions applicable upon a Termination of Service):
(i)    The Committee shall, prior to or at the time of grant, condition (A) the
vesting of an Award of Restricted Stock upon the continued service of the
applicable Participant, or (B) the grant or vesting of an Award of Restricted
Stock upon the attainment of Performance Goals or the attainment of Performance
Goals and the continued service of the applicable Participant. The conditions
for grant or vesting and


-13-

--------------------------------------------------------------------------------




the other provisions of Awards of Restricted Stock (including any applicable
Performance Goals) need not be the same with respect to each recipient.
(ii)    Subject to the provisions of this Plan and the applicable Award
Agreement, during the period, if any, set by the Committee, commencing with the
date of such Awards of Restricted Stock for which such vesting restrictions
apply, and until the expiration of such period, the Participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber Shares of
Restricted Stock.
(d)    Rights of a Shareholder. Except as provided in this Section 6 and the
applicable Award Agreement, the applicable Participant shall have, with respect
to the Shares of Restricted Stock, all of the rights of a shareholder of the
Company holding the class or series of Common Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the Shares and the
right to receive any dividends; provided, however, that (A) cash dividends on
the class or series of Common Stock that is the subject of the Restricted Stock
shall be held subject to the vesting of the underlying Restricted Stock and (B)
subject to Section 13(e), dividends payable in Common Stock shall be paid in the
form of Restricted Stock of the same class as the Common Stock with which such
dividend was paid and shall be held subject to the vesting of the underlying
Restricted Stock.
(e)    Termination of Service. The effect of a Participant’s Termination of
Service on any Share of Restricted Stock then held by the Participant shall be
set forth in the applicable Award Agreement or any other document approved by
the Committee and applicable to such Share of Restricted Stock.
SECTION 7.    Restricted Stock Units
(a)    Nature of Awards. Restricted stock units and deferred share rights
(together, “Restricted Stock Units”) are Awards denominated in Shares that will
be settled, subject to the terms and conditions of the Restricted Stock Units,
in a specified number of Shares or an amount of cash equal to the Fair Market
Value of a specified number of Shares.
(b)    Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions and such other terms and conditions as are set
forth in the applicable Award Agreement (including the vesting or forfeiture
provisions applicable upon a Termination of Service):
(i)    The Committee shall, prior to or at the time of grant, condition (A) the
vesting of Restricted Stock Units upon the continued service of the applicable
Participant or (B) the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant. The conditions for grant or
vesting and the other provisions of Restricted Stock Units (including any
applicable Performance Goals) need not be the same with respect to each
recipient. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, at a later time specified by the Committee in the


-14-

--------------------------------------------------------------------------------




applicable Award Agreement, or, if the Committee so permits, in accordance with
an election of the Participant.
(ii)    Subject to the provisions of this Plan and the applicable Award
Agreement, prior to the delivery of Shares in settlement of Restricted Stock
Units, the Participant shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber Restricted Stock Units.
(iii)    The Award Agreement for Restricted Stock Units shall specify whether,
to what extent and on what terms and conditions the applicable Participant shall
be entitled to receive payments of cash, Common Stock or other property
corresponding to the dividends payable on the Common Stock (subject to
Section 13(e) below).
(c)    Rights of a Shareholder. A Participant to whom Restricted Stock Units are
awarded shall have no rights as a shareholder with respect to the Shares
represented by the Restricted Stock Units unless and until Shares are actually
delivered to the participant in settlement thereof. The Award Agreement shall
set forth any rights applicable to an Award of Restricted Stock Units to
adjustment to reflect the deemed reinvestment in additional Restricted Stock
Units of the dividends that would be paid and distributions that would be made
with respect to the Award of Restricted Stock Units as if it consisted of actual
Shares, subject to Section 13(e).
(d)    Termination of Service. The effect of a Participant’s Termination of
Service on any Restricted Stock Unit then held by the Participant shall be set
forth in the applicable Award Agreement or any other document approved by the
Committee and applicable to such Restricted Stock Unit.
SECTION 8.    Cash Award
The Committee may grant awards to Eligible Individuals that are denominated and
payable in cash in such amounts and subject to such terms and conditions
consistent with the terms of this Plan as the Committee shall determine. With
respect to a Cash Award subject to Performance Goals, the Performance Goals to
be achieved during any performance period and the length of the performance
period shall be determined by the Committee upon the grant of such Cash Award.
The conditions for grant or vesting and the other provisions of a Cash Award
(including any applicable Performance Goals) need not be the same with respect
to each recipient.
SECTION 9.    Other Stock-Based Awards
The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions
consistent with the terms of this Plan as the Committee shall determine. Without
limiting the generality of the preceding sentence, each such Other Stock-Based
Award may (a) involve the transfer of actual Shares to Participants, either at
the time of grant or thereafter, or payment in cash or otherwise of amounts
based on the value of Shares, (b) be subject to performance-based and/or
service-based


-15-

--------------------------------------------------------------------------------




conditions, (c) be in the form of phantom stock, restricted stock, restricted
stock units, performance shares, deferred share units or share-denominated
performance units, or other awards denominated in, or with a value determined by
reference to, a number of Shares that is specified at the time of the grant of
such Award, and (d) be designed to comply with applicable laws of jurisdictions
other than the United States.
SECTION 10.    Change-in-Control Provisions
(a)    General. The provisions of this Section 10 shall, subject to
Section 3(e), apply notwithstanding any other provision of this Plan to the
contrary, except to the extent the Committee specifically provides otherwise in
an Award Agreement.
(b)    Impact of Change in Control. Upon the occurrence of a Change in Control,
unless otherwise provided in the applicable Award Agreement: (i) all
then-outstanding Stock Options and Stock Appreciation Rights shall become fully
vested and exercisable, and all Full-Value Awards (other than performance-based
Awards) and all Cash Awards (other than performance-based Cash Awards) shall
vest in full, be free of restrictions and be deemed to be earned and payable in
an amount equal to the full value of such Award, except in each case to the
extent that another Award meeting the requirements of Section 10(c) (any award
meeting the requirements of Section 10(c), a “Replacement Award”) is provided to
the Participant pursuant to Section 3(e) to replace such Award (any award
intended to be replaced by a Replacement Award, a “Replaced Award”), and (ii)
any performance-based Full Value Award or Cash Award that is not replaced by a
Replacement Award shall be deemed to be earned and payable in an amount equal to
the full value of such performance-based Award (with all applicable Performance
Goals deemed achieved at the greater of (x) the applicable target level and
(y) the level of achievement as determined by the Committee not later than the
date of the Change in Control, taking into account performance through the
latest date preceding the Change in Control as to which performance can, as a
practical matter, be determined (but not later than the end of the applicable
performance period)).
(c)    Replacement Awards. An Award shall meet the conditions of this Section
10(c) (and hence qualify as a Replacement Award) if: (i) it is of the same type
as the Replaced Award (except that for any Replaced Award that is
performance-based, the Replacement Award shall be subject solely to time-based
vesting for the remainder of the applicable performance period (or such shorter
period as determined by the Committee) and the applicable Performance Goals
shall be deemed to be achieved at the greater of (x) the applicable target level
and (y) the level of achievement as determined by the Committee, taking into
account performance through the latest date preceding the Change in Control as
to which performance can, as a practical matter, be determined (but not later
than the end of the applicable performance period)); (ii) it has a value equal
to the value of the Replaced Award as of the date of the Change in Control, as
determined by the Committee in its sole discretion consistent with Section 3(e);
(iii) the underlying Replaced Award was an equity-based award, it relates to
publicly traded equity securities of the Company or the entity surviving the
Company following the Change in Control; (iv) it contains terms relating to
time-based vesting (including with respect to a Termination of Service) that are
substantially identical to those of the Replaced Award; and (v) its other terms
and conditions are


-16-

--------------------------------------------------------------------------------




not less favorable to the Participant than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control) as of the date of the Change in Control. Without
limiting the generality of the foregoing, a Replacement Award may take the form
of a continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied. If a Replacement Award is granted, the
Replaced Award shall not vest upon the Change in Control. The determination
whether the conditions of this Section 10(c) are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.
(d)    Termination of Service. Notwithstanding any other provision of this Plan
to the contrary and unless otherwise determined by the Committee and set forth
in the applicable Award Agreement, upon a Termination of Service of a
Participant by the Company other than for Cause or by the Participant for Good
Reason within twenty-four (24) months following a Change in Control (or such
longer period as specified in the applicable Award Agreement), (i) all
Replacement Awards held by such Participant shall vest in full and be free of
restrictions and (ii) unless otherwise provided in the applicable Award
Agreement, notwithstanding any other provision of this Plan to the contrary, any
Stock Option or Stock Appreciation Right held by the Participant as of the date
of the Change in Control that remains outstanding as of the date of such
Termination of Service may thereafter be exercised until the expiration of the
stated full Term of such Nonqualified Stock Option or Stock Appreciation Right.
(e)    Definition of Change in Control. For purposes of this Plan, a “Change in
Control” shall mean the happening of any of the following events:
(i)    An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then‑outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company or (4) any
acquisition by any entity pursuant to a transaction that complies with
clauses (1), (2) and (3) of subsection (iii) of this Section 10(e); or
(ii)    A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that, for purposes of this Section 10(e), any individual who becomes a member of
the Board subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are


-17-

--------------------------------------------------------------------------------




members of the Board and who were also members of the Incumbent Board (or deemed
to be such pursuant to this proviso) shall be considered as though such
individual were a member of the Incumbent Board; provided further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board shall not be considered as a
member of the Incumbent Board; or
(iii)    The consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
Subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock (or, for a noncorporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a noncorporate entity, equivalent securities), as the case may be, of the
entity resulting from such Business Combination (including an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then‑outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then‑outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination and (3) at least a majority of the members of the
board of directors (or, for a noncorporate entity, equivalent body or committee)
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
(iv)    The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
Notwithstanding any other provision of this Plan, any Award Agreement or any
Individual Agreement, for any Award that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code, a Change in Control
shall not constitute a settlement or


-18-

--------------------------------------------------------------------------------




distribution event with respect to such Award, or an event that otherwise
changes the timing of settlement or distribution of such Award, unless the
Change in Control also constitutes an event described in Section 409A(a)(2)(v)
of the Code and the regulations promulgated thereunder (a “Section 409A CIC”);
provided, however, that whether or not a Change in Control is a Section 409A
CIC, such Change in Control shall result in the accelerated vesting of such
Award to the extent provided by the Award Agreement, this Plan, any Individual
Agreement or otherwise by the Committee.
SECTION 11.    Section 409A
This Plan and the Awards granted hereunder are intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, it is
intended that this Plan be administered and interpreted in all respects in
accordance with Section 409A of the Code. Each payment under any Award that
constitutes nonqualified deferred compensation subject to Section 409A of the
Code shall be treated as a separate payment for purposes of Section 409A of the
Code. In no event may a Participant, directly or indirectly, designate the
calendar year of any payment to be made under any Award that constitutes
nonqualified deferred compensation subject to Section 409A of the Code.
Notwithstanding any other provision of this Plan or any Award Agreement to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company), amounts that constitute “nonqualified deferred
compensation” subject to Section 409A of the Code that would otherwise be
payable by reason of a Participant’s Separation from Service during the six
(6)-month period immediately following such Separation from Service shall
instead be paid or provided on the first business day following the date that is
six (6) months following the Participant’s Separation from Service. If the
Participant dies following the Separation from Service and prior to the payment
of any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the designated beneficiary of the Participant pursuant to
Section 13(f) hereof within thirty (30) days following the date of the
Participant’s death.
SECTION 12.    Term, Amendment and Termination
(a)    Effectiveness. This Plan was approved by the Committee and adopted by the
Board on February 27, 2018, subject to and contingent upon approval by the
Company’s shareholders. This Plan will be effective as of the date of such
approval by the Company’s shareholders (the “Effective Date”).
(b)    Termination. This Plan will terminate on the tenth (10th) anniversary of
the Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of this Plan.
(c)    Amendment of Plan. The Board or the Committee may amend, alter or
discontinue this Plan, but no amendment, alteration or discontinuation shall be
made that would materially impair the rights of the Participant with respect to
a previously granted Award without such


-19-

--------------------------------------------------------------------------------




Participant’s consent, except such an amendment made to comply with applicable
law, including Section 409A of the Code, Applicable Exchange listing standards
or accounting rules. In addition, no amendment shall be made without the
approval of the Company’s shareholders to the extent such approval is required
by applicable law or the listing standards of the Applicable Exchange.
(d)    Amendment of Awards. Subject to Section 5(c), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall, without the Participant’s consent, materially impair the rights
of any Participant with respect to an Award, except such an amendment made to
cause this Plan or Award to comply with applicable law, Applicable Exchange
listing standards or accounting rules.
SECTION 13.    General Provisions
(a)    Conditions for Issuance. The Committee may require each person purchasing
or receiving Shares pursuant to an Award to represent to and agree with the
Company in writing that such person is acquiring the Shares without a view to
the distribution thereof. The certificates for such Shares may include any
legend that the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of this Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
Shares (whether in certificated or book-entry form) under this Plan prior to
fulfillment of all of the following conditions: (i) listing or approval for
listing upon notice of issuance, of such Shares on the Applicable Exchange;
(ii) any registration or other qualification of such Shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and
(iii) obtaining any other consent, approval or permit from any state or federal
governmental agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable.
(b)    Additional Compensation Arrangements. Nothing contained in this Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.
(c)    No Contract of Employment. This Plan shall not constitute a contract of
employment, and adoption of this Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.
(d)    Required Taxes. No later than the date as of which an amount first
becomes includible in the gross income of a Participant for federal, state,
local or foreign income or employment or other tax purposes with respect to any
Award under this Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the


-20-

--------------------------------------------------------------------------------




Award that gives rise to the withholding requirement, having a Fair Market Value
on the date of withholding equal to the amount to be withheld for tax purposes,
all in accordance with such procedures as the Committee establishes. The
obligations of the Company under this Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant. The Committee may establish such procedures
as it deems appropriate, including making irrevocable elections, for the
settlement of withholding obligations with Common Stock.
(e)    Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of Shares with respect to dividends to
Participants holding Awards of Restricted Stock Units, shall only be permissible
if sufficient Shares are available under Section 3 for such reinvestment or
payment (taking into account then-outstanding Awards). If sufficient Shares are
not available for such reinvestment or payment, such reinvestment or payment
shall be made in the form of a grant of Restricted Stock Units equal in number
to the Shares that would have been obtained by such payment or reinvestment, the
terms of which Restricted Stock Units shall provide for settlement in cash and
for dividend equivalent reinvestment in further Restricted Stock Units on the
terms contemplated by this Section 13(e). Any dividends or dividend equivalents
credited with respect to any Award will be subject to the same time and/or
performance-based vesting conditions applicable to such Award and shall, if
vested, be delivered or paid at the same time as such Award.
(f)    Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such Participant after such Participant’s death
may be exercised.
(g)    Governing Law and Interpretation. This Plan and all Awards made and
actions taken hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws. The captions of this Plan are not part of the provisions hereof and
shall have no force or effect. Whenever the words “include,” “includes” or
“including” are used in this Plan, they shall be deemed to be followed by the
words “but not limited to” and the word “or” shall be understood to mean
“and/or” where the context so requires.
(h)    Nontransferability. Except as otherwise provided in Section 5(h), or as
determined by the Committee, Awards under this Plan are not transferable except
by will or by laws of descent and distribution, in each case, for no value or
consideration.
(i)    Clawback Policy. Awards granted pursuant to this Plan shall be subject to
the terms of the recoupment (clawback) policy adopted by the Company as in
effect from time to time, as well as any recoupment/forfeiture provisions
required by law and applicable to the Company or its subsidiaries; provided,
however, unless prohibited by applicable law, the


-21-

--------------------------------------------------------------------------------




Company’s recoupment (clawback) policy shall have no application to the Award
(or the Shares, or payments received in respect of an Award) following a Change
in Control.
(j)    Whistleblowing. Nothing contained in this Plan prohibits a Participant
from (a) reporting possible violations of federal law or regulations, including
any possible securities laws violations, to any government agency or entity, (b)
making any other disclosures that are protected under the whistleblower
provisions of federal law or regulations or (c) otherwise fully participating in
any federal whistleblower programs, including but not limited to any such
programs managed by the U.S. Securities and Exchange Commission.
(k)    Indemnification. No member of the Board or the Committee or any
designated officer, Delegate or employee (each, an “Indemnified Person”) shall
have any liability to any person (including, without limitation, any
Participant) for any action, failure to act, determination or interpretation
made in good faith with respect to this Plan or any Award granted hereunder. The
Company shall indemnify an Indemnified Person for all costs and expenses and, to
the fullest extent permitted by applicable law and the Company’s governing
documents, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with the
administration of this Plan and the Awards granted hereunder.
(l)    Unfunded Status of Plan. It is intended that this Plan constitute an
“unfunded” plan. Neither the Company nor the Committee shall have any obligation
to segregate assets or establish a trust or other arrangements to meet the
obligations created under the Plan. Any liability of the Company to any
Participant with respect to an Award shall be based solely upon contractual
obligation created by the Plan and the Award Agreement. No such obligation shall
be deemed to be secured by any pledge or encumbrance on the property of the
Company.








-22-